 

Exhibit 10.2

 

FORM OF NOTICE OF GRANT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS

AND

FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

FOR ASSOCIATES

 

Performance-Based Restricted Stock Unit Award  West Marine, Inc. Under the West
Marine, Inc. Omnibus Equity Incentive Plan, 500 Westridge Drive as amended and
restated effective March 27, 2014 Watsonville, CA  95076

 

FORM OF NOTICE OF GRANT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS

Grant Date:  [______________]

 

You have been granted the number of performance-based restricted common stock
units (the “PVUs”) stated for you on the Morgan Stanley “Plan Documents” page at
https://benefits.morganstanley.com (the “Morgan Stanley Website”).

 

The PVUs entitle you to receive shares of West Marine, Inc. (the “Company”)
common stock at a future date, subject to the satisfaction of the terms and
conditions set forth herein and in the West Marine, Inc. Omnibus Equity
Incentive Plan, as amended and restated effective March 27, 2014 (the “Plan”)
and the Performance-Based Restricted Stock Unit Agreement (the “Award
Agreement”) attached hereto as Exhibit A.  Capitalized terms not explicitly
defined in this Grant Notice but defined in the Plan shall have the same meaning
as in the Plan.

 

The Performance Goal and Actual Awards of PVUs will be determined based on the
table below:

 

Performance Level  FY [ ] (“FY [ ]”) Ending Return on 
Capital1 (“ROC”) Performance Goal 
(“Performance Goal”)   PVU % Awarded Based on ROC
% Achieved
(“Actual Award”)  Threshold   [______]%    50% Target   [______]%    100%
Maximum   [______]%    150%

 

1 Return on Capital is generally calculated as follows: Earnings before interest
and taxes divided by net working capital deployed in the operation of the
business over that course of the year, subject to any adjustments approved by
the CLDC or the Board.

 

No PVUs will be awarded if the FY [____] ending ROC Performance Goal is below
[____%]. No PVUs in excess of 150% will be awarded under any circumstances. The
number of PVUs awarded at performance levels between threshold and target and
between target and maximum will be interpolated on a straight-line basis.

 

Determination of Actual Award:  The actual number of PVUs to be awarded to you
(the “Actual Award”) will be equal to a percentage of the Target Award specified
above, which shall be determined by the level of achievement by the Company of
the ROC Performance Goal measured at the end of FY [ ] (the “Performance
Period”). The ROC goal shall be established at the end of the Company’s prior FY
or during the first 90 days of the Performance Period and the achievement of
such ROC goal shall be subject to confirmation by the Company’s Compensation and
Leadership Development Committee (“Committee”) of the Company’s Board of
Directors (“Board”), after the financial results for the Performance Period have
been prepared by the Company, in the Committee’s sole discretion acting pursuant
to the terms of the Plan (“Determination Date”).

 

 1 

 

 

The PVUs will vest as follows, assuming continuous employment or as otherwise
determined by the Board or the Committee, and subject to achievement of at least
the Threshold Performance Goal set forth in the table above:

 

% of Total   Date Vest 33%   1st Anniversary of Grant Date 33%   2nd Anniversary
of Grant Date 34%   3rd Anniversary of Grant Date

 

The PVUs granted hereunder hereinafter are referred to as the “PVU Grant.”

 



 

 

You and the Company agree that the PVU Grant is granted under and governed by
the terms and conditions of the Plan and the Award Agreement (collectively, the
“Plan Documents”), all of which are incorporated herein and made a part of this
document.  You acknowledge that a copy of the Plan Documents have been made
available to you. You further acknowledge and agree that the Award Agreement
does not require your signature or the Company’s signature to be effective, and
that this Notice of the PVU Grant issued to you (which notice may be
accomplished through the posting thereof on a website for the Plan Documents),
shall be sufficient evidence of the issuance to, and acceptance by, you of the
PVU Grant reflected in the Award Agreement, unless you expressly reject such
Award Agreement in writing.

 

Additionally, unless you expressly reject such Award Agreement in writing, you
further acknowledge and agree that prior to the delivery of any shares or cash
pursuant to the Plan, the Company shall have the power and the right to deduct
or withhold, or require you to remit to the Company, through the sale of vested
shares or otherwise, an amount sufficient to satisfy Federal, state, and local
taxes (including your FICA obligation) required by law to be withheld, plus any
fees assessed by Morgan Stanley, with respect to any PVU Grant (collectively,
“Applicable Tax and Fee Obligation”).  In this regard, you authorize the Company
to withhold shares or facilitate the sale of vested shares having a value equal
to the amount required to be withheld to satisfy your Applicable Tax and Fee
Obligation. Notwithstanding the foregoing, if you are an “Executive Officer” as
defined in Rule 3b-7 under the Securities Exchange Act of 1934, as amended, you,
and not the Company, shall have the sole power and the right to direct the
Company to withhold an amount of shares sufficient to satisfy your Applicable
Tax and Fee Obligation. Executive Officers must make such election during an
open trading window and such election, once made, shall be irrevocable.

 



 

 

Associate's Performance-Based Restricted Stock Units RSU No.: On website (3 year
- 33, 33, 34%) ID: Associate Number

 

 2 

 

 

Exhibit A

West Marine, Inc.

Omnibus Equity Incentive Plan (as amended and restated effective March 27, 2014)

 

FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

 

1          GRANT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS. West Marine, Inc.
(the "Company") hereby grants to the Associate referenced in the "Notice of
Grant of Performance-Based Restricted Stock Units" (the “Notice of Grant”) under
the West Marine, Inc. Omnibus Equity Incentive Plan, as amended and restated
effective March 27, 2015 (the "Plan"), as a separate incentive in connection
with his or her employment and not in lieu of any salary or other compensation
for his or her services, on the terms and conditions set forth in this
Performance-Based Restricted Stock Unit Agreement (this “Agreement”) and the
Plan, the performance-based restricted stock unit Awards (the “PRSU Awards”)
which entitle the Associate on a future date to receive the number of shares of
common stock of the Company (“Common Stock”) set forth for the Associate on the
Morgan Stanley Website as referenced in the Notice of Grant, subject to the
achievement of the Performance Goals set forth in Section 2 below. Capitalized
terms not explicitly defined in this Agreement but defined in the Notice of
Grant and/or the Plan shall have the same meanings in the Notice of Grant and/or
the Plan, as applicable.

 

2.           RETURN ON INVESTED CAPITAL PERFORMANCE REQUIREMENT.

 

(a) The “Performance Period” for the PVU Awards shall be the [fifty-____(__)
week period for FY [_____] commencing on [______________] and ending on
[_______________]. The PVU Awards shall be subject to performance vesting
requirements based upon the achievement of the Performance Goal established
under this Agreement and the Plan, subject to certification of the degree of
achievement of such performance goal by the Board or the Committee on the
Determination Date.

 

(b) The measurement tool for determining level of achievement shall be the
Return on Capital (“ROC”)1 for the Performance Period. Achievement of this
measurement tool will be confirmed by the Committee, subject to all authority
granted under the terms of the Plan, including adjustments that may be made by
the Committee to take into account any factors that the Committee has determined
are not properly reflected in such reported figures. Such adjustments may
include, but are not limited to, income tax adjustments, remedial reserve
adjustments, acquisitions and other unusual items.

 

3.DETERMINING NUMBER OF PVU AWARDS EARNED.

 

(a) The “Target Award” for Associates under this Agreement is the target number
of PVUs announced on [__________]. The actual number of PVUs earned by the
Associate will be determined as described below, based upon the actual
achievement of the following Performance Goals for the Performance Period.
“Threshold Performance” is the minimum level of performance that must be
achieved to qualify for any Award; “Target Performance” is the expected
achievement in Return on Capital; and “Maximum Performance” is the maximum level
of performance that could be achieved that would result in an increase in the
number of PVUs earned under this PRSU Award. The target levels of achievement
for the Performance Goals will be announced no later than March 15, [____],
following preparation by the Company of the financial results for the
Performance Period. Subject to adjustment pursuant to Subsection 3(b), 3(c) and
3(d) or in the sole discretion of the Committee, each such percentage correlates
to a number of PVUs that may be earned under this PRSU Award, as follows:

 

Performance Level  FY Ending ROC
Performance Goal %   Resulting Payout %
Earned  Threshold   [______]%    50% Target   [______]%    100% Maximum 
 [______]%    150%

 

1 Return on Capital is generally calculated as follows: Earnings before interest
and taxes divided by net working capital deployed in the operation of the
business over that course of the year, subject to any adjustments approved by
the CLDC or the Board.

 

 3 

 

 

(b) In the event that the Company’s actual performance does not meet the
Threshold Performance, no PVUs shall be earned under this PRSU Award.

 

(c) If the Company’s actual performance for the Performance Period is between
Threshold and Target performance, the number of PVUs earned shall be
straight-line interpolated between Threshold and Target performance payout
percentages.

 

(d) If the Company’s actual performance for the Performance Period is between
Target and Maximum performance, the number of PVUs earned shall be straight-line
interpolated between Target and Maximum performance payout percentages.

 

4.         NUMBER OF SHARES.  The number and class of shares specified in the
Notice of Grant are subject to appropriate adjustment in the event of changes in
the capital stock of the Company by reason of stock dividends, split-ups or
combinations of shares, reclassifications, mergers, consolidations,
reorganizations or liquidations. Subject to any required action of the
stockholders of the Company, if the Company shall be the surviving corporation
in any merger or consolidation, the PVUs granted hereunder (to the extent that
it is still outstanding) shall pertain to and apply to the securities to which a
holder of the same number of shares of Common Stock that are then subject to the
PVUs would have been entitled.  To the extent that the foregoing adjustments
relate to stock or securities of the Company, such adjustments shall be made by
the Board or the Committee, whose determination in that respect shall be final,
binding and conclusive.

 

5.         LAPSE OF PVU RESTRICTIONS.  Except as otherwise provided in this
Agreement and subject to the terms of the Plan and achievement of the applicable
Performance Goal, after the end of the Performance Period, the Associate shall
be entitled to receive his/her total number of PVUs determined under Sections 2
and 3, and the right to receive the shares of Common Stock under this Agreement
shall accrue:

 

(a)      as to 33% of the PVUs, on the day of the first anniversary of the Grant
Date of the Notice of Grant,

(b)      as to an additional 33% on the day of the second anniversary of the
Grant Date, and

(c)      as to the remaining 34% on the day of the third anniversary of the
Grant Date.

 

Upon vesting, each PVU will be settled by payment of one share of Common Stock.
Payment of such shares of Common Stock shall be made as soon as administratively
feasible after the Committee certifies the actual performance of the Company
during the Performance Period. The Company shall not be required to issue any
fractional shares of Common Stock.

 

In the event of termination of the Associate’s employment with the Company and
its Subsidiaries for any reason, the Associate will accrue no further
entitlement to the PVUs under this Agreement, the Plan or otherwise, and all
PVUs which have not become fully vested under this Section 5 as of the earlier
of the date the Associate’s employment is terminated or the date the Associate
receives notice of such termination shall lapse and expire immediately. That is,
except as otherwise determined by the Board and/or the Committee, the Associate
will not continue to accrue any benefits in the Plan during the period of any
actual or deemed notice of termination.

 

6.          DISTRIBUTION DATE. Subject to any overriding provisions in the Plan,
or any applicable condition of receipt, as soon as practicable following the
respective vesting date under Section 5 of this Agreement, the Company shall
transfer to the Associate shares equivalent to the PVUs (less any fees and/or
applicable tax withholding as set forth in the Notice of Grant and/or the Plan)
which vested as of such date, provided that in no event shall such shares be
distributed later than March 15 of the year following the calendar year in which
the PVUs vested.

 

7.          CONDITIONS OF RECEIPT.  The Company may postpone issuing and
delivering any shares in settlement of PVUs for so long as the Company
determines to be advisable to satisfy any conditions, including the following:
(i) its completing or amending any securities registration or qualification of
the PVU shares or its or the Associate satisfying any exemption from
registration under any Federal or state law, rule, or regulation; (ii) the
period of time necessary to complete the financial results for the Performance
Period; (iii) its receiving proof it considers satisfactory that a person
seeking to receive the RSU shares after the Associate’s death is entitled to do
so; (iv) the Associate complying with any requests for representations under the
Plan; and (v) the Associate complying with any Federal, state, or local tax
withholding obligations.

 

 4 

 

 

8.          ADDITIONAL REPRESENTATIONS FROM THE ASSOCIATE. If the Associate is
entitled to receive PVU shares at a time when the Company does not have a
current registration statement (generally on Form S-8) under the Securities Act
of 1933, as amended (the “Act”), that covers issuances of such shares to the
Associate, the Associate must comply with the following before the Company will
issue any shares to the Associate. The Associate must: (i) represent to the
Company, in a manner satisfactory to the Company’s counsel, that the Associate
is acquiring the PVU shares for the Associate’s own account and not with a view
to reselling or distributing the PVU shares; and (ii) agree that the Associate
will not sell, transfer, or otherwise dispose of the PVU shares unless a
registration statement under the Act is effective at the time of disposition
with respect to the PVU shares the Associate proposes to sell, transfer, or
otherwise dispose of; or the Company has received an opinion of counsel or other
information and representations it considers satisfactory to the effect that,
because of Rule 144 under the Act or otherwise, no registration under the Act is
required.

 

9           REPAYMENT OF BENEFITS ARISING FROM A MATERIAL RESTATEMENT.
Notwithstanding any provision of this Agreement to the contrary, following a
material restatement of the Company’s FY end financial statements, if the
Committee or the Board determines that the Associate is not entitled to retain
any amount received under this Agreement for the period covered by the
restatement, then the Associate shall be required to refund to the Company such
amounts received by the Associate under this Agreement. The Associates subject
to this paragraph are limited to Executive Officers. The provisions of this
Section, without implication as to any other section hereof, shall survive the
expiration or termination of this Agreement and of the Associates employment.

 

10.       RIGHTS OF STOCKHOLDER. The Associate shall have no rights or
privileges of a stockholder of the Company, including but not limited to voting
or dividend rights, until shares are transferred to the Associate in settlement
of the PVU.

 

11.       UNSECURED CREDITOR. The PVU Grant creates a contractual obligation on
the part of the Company to make a distribution of the shares pursuant to the PVU
Grant at the time provided for in this Agreement. Neither the Associate nor any
other party claiming an interest in the PVU Grant hereunder shall have any
interest whatsoever in any specific asset of the Company. The Associate’s right
to receive distributions hereunder is that of an unsecured general creditor of
the Company.

 

12.       PVU GRANTS HAVE NO EFFECT ON EMPLOYMENT. The terms of Associate's
employment shall be determined from time to time by the Company, or the
Subsidiary employing the Associate, as the case may be, and the Company, or the
Subsidiary employing the Associate, as the case may be, shall have the right,
which is hereby expressly reserved, to terminate or change the terms of the
employment of the Associate at any time for any reason whatsoever, with or
without good cause.

 

13.       NO REPRESENTATIONS OR PROMISES. Neither the Company nor anyone else is
making any representations or promises regarding the duration of the Associate’s
service, vesting of the PVU, the value of the shares or of the PVUs, or the
Company’s prospects. In addition, the Company does not hereby provide any advice
regarding tax consequences to the Associate or regarding the Associate’s
decisions regarding the RSUs. The Associate agrees to rely only upon the
Associate’s own personal advisors for financial or tax advice for all matters
pertaining to the PVUs.

 

14.       ADDRESSES FOR NOTICES. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Secretary, at West Marine, Inc., 500 Westridge Drive, Watsonville, CA 95076, or
at such other address as the Company may hereafter designate in writing. Any
notice to be given to the Associate shall be addressed to the Associate at such
other address as the Associate may hereafter designate in writing, or at the
last known address that the Company has on file for the Associate. Any such
notice shall be deemed to have been duly given if and when enclosed in a
properly sealed envelope, addressed as aforesaid, registered or certified and
deposited, postage and registry fee prepaid, in a United States post office.

 

 5 

 

 

15.       NON-TRANSFERABILITY. The PVUs herein granted and the rights and
privileges conferred hereby shall not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of said
PVU, or of any right or privilege conferred hereby, contrary to the provisions
hereof, or upon any attempted sale under any execution, attachment or similar
process upon the rights and privileges conferred hereby, said PVU and the rights
and privileges conferred hereby shall immediately become null and void.

 

16.       BINDING AGREEMENT. Subject to the non-transferability of the PVU, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

 

17.       PLAN GOVERNS. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement or the Notice of Grant and one or more provisions of the Plan, the
provisions of the Plan shall govern.

 

18.       COMMITTEE AUTHORITY. The Committee shall have the discretionary power
to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon Associate, the Company and all other interested persons.
No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

 

19.       CAPTIONS. Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

20.       AGREEMENT SEVERABLE. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.

 

21.       FURTHER ASSURANCES. At any time, and from time to time after executing
this Agreement, the Associate will execute such additional instruments and take
such actions as may be reasonably requested by the Company to confirm or perfect
or otherwise to carry out the intent and purpose of this Agreement.

 

22.       COMPLIANCE WITH LAW. The Company will not issue the PVU shares if
doing so would violate any applicable federal or state securities laws, or any
other applicable law or regulation. The Associate may not sell or otherwise
dispose of the PVU shares in violation of applicable law.

 

23.       SECTION 409A. The PVU is intended to comply with the requirements of
Section 409A of the Internal Revenue Code and will be construed consistently
with that section. Nevertheless, the Company makes no representations or
warranties and shall have no liability to the Associate or any other person, if
any provisions of or distribution under this Agreement is determined to
constitute deferred compensation subject to Section 409A but not to satisfy the
conditions of that section. Neither the Company nor the Associate shall have the
right to accelerate or defer the delivery of any shares except to the extent
specifically permitted or required by Section 409A. In no event may the Company
or the Associate defer the delivery of the shares beyond the date specified in
Section 3(a) of this Agreement, unless such deferral complies in all respects
with Treasury Regulation Section 1.409A-2(b) related to subsequent changes in
the time or form of payment of nonqualified deferred compensation arrangements,
or any successor regulation. Notwithstanding anything in the Plan or this
Agreement to the contrary, if the PVU vests in connection with the Associate’s
“separation from service” within the meaning of Section 409A, as determined by
the Company), and if (x) the Associate is then a “specified employee” within the
meaning of Section 409A at the time of such separation from service (as
determined by the Company, by which determination the Associate hereby agrees to
be bound) and (y) the distribution of shares under such vesting will result in
the imposition of additional tax under Section 409A if distributed to the
Associate within the six month period following the Associate’s separation from
service, then the distribution of such shares will not be made until the earlier
of (i) the date six months and one day following the date of the Associate’s
separation from service or (ii) the day after the Associate’s date of death.

 

 6 

 

 

24.       GOVERNING LAW. The Agreement, PVUs and all related documentation and
matters shall be construed in accordance with and governed by the laws of the
State of California (without giving effect to principles of conflicts of laws
thereof) and applicable Federal law.

 

25.       ENTIRE AGREEMENT. This Agreement and the Notice of Grant (in each case
subject to applicable provisions of the Plan) contains the entire agreement
among the parties relating to the subject matter hereof and there are no other
or further agreements outstanding not specifically mentioned herein; provided,
however, that the Company may amend and supplement this Agreement in writing
from time to time as permitted under the Plan.

 

IN WITNESS WHEREOF, this Agreement is deemed to be executed by the parties
effective as of the Grant Date of the Notice of Grant.

 

  West Marine, Inc.

 

 7 